DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kissell (2004/0079431).  The reference to Kissell discloses the recited adjustable tubular insulator for a pipe (seen in figures 30A-D; [0078-0082]), the adjustable tubular insulator comprising:
a main body (12, 1512; figs 2 and 30D) having a width extending between a first end and a second end (fig 9 at least shows insulations have lengths; also see [0059] which discusses lengths and specific widths are known including adjusting the width for different diameters; and [0078] discusses cutting to the desired width as well);
a longitudinal slit formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body (fig 2 shows the slit formed between wrapped insulation ends around the pipe near 26; and fig 30D shows below area 1518,1520 has a slit that extends through the entire thickness of the insulation); and
a plurality of longitudinal seams (1514 in figs 30A-D and discussed in [0078]) at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths (shown in figs 30A-D and discussed in [0078-0082] which sets forth cutting off sections of insulation as marked by the plurality of longitudinal seams 1514); and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe ([0078-0082] discusses removal of sections to get proper fit of the insulation around different diameter pipes 16).
With respect to claim 7, an adhesive strip for securing the first end of the main body to the second end of the main body (126 as seen in fig 3; [0063-0064] discusses various types of closures for the insulation slit and sleeve around a pipe including adhesive 126 and such is seen to be a strip on the flap in fig 3).
With respect to claim 8, the plurality of longitudinal seams comprises two longitudinal seams (figs 30A-D show at least two longitudinal seams are provided which meets the claim language).
With respect to the amended language to claim 4 directed to the insulator strips, the reference to Kissell discloses the recited insulation layer 1512 in figs 30A-D and it is formed of a plurality of strips and the insulation layer teaches a plurality of longitudinal seams for reducing the width when an insulator strip is removed.  It is noted that the claim recites “comprising” which means the reference may teach additional structure, and  layer 1524 along with ends 1518 and 1520 are directed to a protective cover layer but is not considered to be part of the insulation layer which is recited in the claim with a plurality of longitudinal seams but rather is just an additional layer that is not insulative and therefore not part of the insulation identified in the reference and by the rejection above.  As seen in figure 30Donce a section 1516 in fig 30C is removed the first and second ends of the main body formed by the insulation is sized and configured for congruent abutment around the pipe as seen in figure 30D which has no gaps between the pipe, insulation, and sections of insulation, where layer 1524,1518,1520 is not considered part of the main body formed of insulation and is merely additional structure not relied upon by the examiner. 
  
Claim(s) 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huelster (3336951).  The reference to Huelster discloses the recited adjustable tubular insulator for a pipe (seen in figures 3, 5, and 7 as well as figs 4, 6, and 8; col 3, lines 15-56), the adjustable tubular insulator comprising:
a main body (10,11; figs 1-8) having a width extending between a first end and a second end (fig 1 at least shows insulations have lengths and widths with first and second ends);
a longitudinal slit formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body (figs 3, 5, and 7 shows the slit formed between wrapped insulation ends around the pipe as the darker line at the bottom 6 o’clock position in the figures that extend from the inner pipe 26 to the outer surface of the insulation sleeve 10); and
a plurality of longitudinal seams (13 in fig 1; fig 2 shows them as 15,16,17,18; col 3, lines 1-14) at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths (shown in figs 3-8 which show insulation with no pieces removed in figs 3,4, some strips removed in figs 5,6, and even more removed in figs 7,8 and discussed in col 3, line 15 to col 4, line 9 which sets forth cutting off sections of insulation as marked by the plurality of longitudinal seams 13 or 15-18); and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe (shown in figs 3-8 which show insulation with no pieces removed in figs 3,4, some strips removed in figs 5,6, and even more removed in figs 7,8 and discussed in col 3, line 15 to col 4, line 9 which sets forth cutting off sections of insulation as marked by the plurality of longitudinal seams 13 or 15-18 discusses removal of sections to get proper fit of the insulation around different diameter pipes 26).
With respect to claim 8, the plurality of longitudinal seams comprises two longitudinal seams (figs 1-8 show at least two longitudinal seams 13 or 15-18 are provided which meets the claim language).
With respect to the amended language of claim 4 directed toward the main body made of a plurality of insulator strips which when selectively removed reduce the width of the main body such that each of the first and second ends of the main body are sized and configured for congruent abutment about the pipe, Huelster teaches as set forth above removing wedges between seams and once selectively removing them, the width is reduce in that it now is capable of following a much smaller circumference, for instance, with all of the strips in place, such is intended to have a circumference to match the circumference of the 12 inch diameter pipe which would equal the width of the insulation (figs 3,4), and with all of the wedges removed is intended to have circumference to match the outer circumference of the 4 inch diameter pipe which would equal the width of the insulation (figs 7,8) and it can clearly be seen for instance that the strip with no strips removed in fig 4 has a much wider width than the strip with all of the wedge strips removed and seen in fig 8, therefore clearly the reference teaches reducing the width of the main body of insulation, and fig 7 clearly shows the first and second ends are sized and configured for congruent abutment around the pipe, in that fig 7 shows no gaps between the insulation and the pipe or the first and second ends of the insulation main body.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell in view of Holzheimer (3117902).  With regards to claim 1, such sets forth essentially the same limitations as claim 4, see above for specific locations of teachings in the reference to Kissell.  The reference to Kissell teaches the recited adjustable tubular insulator for a pipe, the adjustable tubular insulator comprising:
a main body 12,1512 having a width extending between a first end and a second end, the main body being formed from an insulation such as glass fiber ([0055] which is considered fiberglass insulation);
a longitudinal slit (near 26 of fig 2; and below 1518,1520 of fig 30D) formed by the main body, the longitudinal slit being sized and configured for engaged receipt of the pipe by the main body; and
a plurality of longitudinal seams 1514 at the second end of the main body, the plurality of longitudinal seams demarking a plurality of detachable insulator strips having predetermined widths; and
wherein one or more of the plurality of insulator strips may be selectively removed by a user along a corresponding one of the plurality of longitudinal seams to reduce the width of the main body such that the main body is sized for congruent abutment about the pipe [0078].
With respect to claim 2, an adhesive strip for securing the first end of the main body to the second end of the main body (126 fig 3; [0064]; see above discussion of claim 7).
With respect to claim 3, the plurality of longitudinal seams comprises two longitudinal seams (as discussed above there are at least two seams 1514; see discussion of claim 8 above).  
The reference to Kissell discloses all of the recited structure with the exception of forming the insulation material of foam.  
The reference to Holzheimer discloses the recited tubular insulator for a pipe (fig 7; title) comprising a main body 1 (fig 1) which has a width and length shown, the insulation main body can be formed of foam or fibrous material including glass type fibers which are foamed as well (col 6, lines 1-11), a longitudinal slit (near 11 in fig 7 is one example that is easier to see), a plurality of seams formed by the grooves as seen in figs 1-4 and other embodiments, a plurality of insulating strips are formed near 1a, and 1b for example (see fig 1), an adhesive strip 8 for securing the insulation around a pipe (3,8 for example of fig 4 for example; col 6 lines 46-75 for example), and at least two longitudinal seams are seen in the figures, for example figure 1. It would have been obvious to one skilled in the art to modify the fibrous material used for insulation in Kissell such as glass fibers by substituting a foam insulation there for as suggested by Holzheimer where such is taught to be an equivalent type of insulation used for sleeves provided around pipes which have longitudinal slits and a plurality of longitudinal seams and the insulation material, where foam is less likely to be affected by moisture as is known in the art thereby preventing undesirable results in the insulation layer due to the presence of moisture which may lead to premature failure of the insulation material.  This applies to not only modification of claim 1, but also claims 5 and 6 which recite foam for the main body as well.  
With respect to the amended language to claim 1 directed to the insulator strips, the reference to Kissell discloses the recited insulation layer 1512 in figs 30A-D and it is formed of a plurality of strips and the insulation layer teaches a plurality of longitudinal seams for reducing the width when an insulator strip is removed.  It is noted that the claim recites “comprising” which means the reference may teach additional structure, and  layer 1524 along with ends 1518 and 1520 are directed to a protective cover layer but is not considered to be part of the insulation layer which is recited in the claim with a plurality of longitudinal seams but rather is just an additional layer that is not insulative and therefore not part of the insulation identified in the reference and by the rejection above.  As seen in figure 30Donce a section 1516 in fig 30C is removed the first and second ends of the main body formed by the insulation is sized and configured for congruent abutment around the pipe as seen in figure 30D which has no gaps between the pipe, insulation, and sections of insulation, where layer 1524,1518,1520 is not considered part of the main body formed of insulation and is merely additional structure not relied upon by the examiner.   It is also noted that the main body of claim 1 is clearly only considered as the foam layer which is the insulation layer only, and once amended would be foamed material.

Claims 1-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzheimer in view of Kissell.  The reference to Holzheimer discloses all of the recited structure of claims 1 and 4 described in the description above with the exception of disclosing removing sections of insulator strips to adjust the insulating sleeve for different diameter pipes, although it does show different diameter pipes are desired to be covered by insulation sleeves having similar structure with a plurality of seams.  The reference to Kissell discloses the structure set forth above, and that such permits the user or customer to adjust the size of the insulation for use with pipes of varying diameters [0079].  It would have been obvious to one skilled in the art to modify the insulation for the pipe in Holzheimer  such that insulation strips formed between longitudinal seams could be removed to adjust the size of the insulation sleeve for different diameter pipes as suggested by Kissell which teaches this is known in the art to do and would simplify for the customer the need for a single insulation sleeve that could be used on various diameter pipes and adjusted to fit them which would make the product more useful and require less stock by the customer to meet various size diameter pipes, thereby saving costs and storage needs.   Once modified by the teachings of Kissell the reference to Holzheimer would also meet the amended claim language for the same reasons as above that Kissell meets them.  Specifically, with respect to the amended language to claims 1 and  4 directed to the insulator strips, the reference to Kissell discloses the recited insulation layer 1512 in figs 30A-D and it is formed of a plurality of strips and the insulation layer teaches a plurality of longitudinal seams for reducing the width when an insulator strip is removed.  It is noted that the claim recites “comprising” which means the reference may teach additional structure, and  layer 1524 along with ends 1518 and 1520 are directed to a protective cover layer but is not considered to be part of the insulation layer which is recited in the claim with a plurality of longitudinal seams but rather is just an additional layer that is not insulative and therefore not part of the insulation identified in the reference and by the rejection above.  As seen in figure 30Donce a section 1516 in fig 30C is removed the first and second ends of the main body formed by the insulation is sized and configured for congruent abutment around the pipe as seen in figure 30D which has no gaps between the pipe, insulation, and sections of insulation, where layer 1524,1518,1520 is not considered part of the main body formed of insulation and is merely additional structure not relied upon by the examiner.   Once modified by the teachings of Kissell, Holzheimer would also meet these limitations.


Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. With respect to the arguments directed at Kissell, as set forth in the rejection above the reference is still considered to meet this amended claim language.  With respect to the amended language to claims 1 and 4 directed to the insulator strips, the reference to Kissell discloses the recited insulation layer 1512 in figs 30A-D and it is formed of a plurality of strips and the insulation layer teaches a plurality of longitudinal seams for reducing the width when an insulator strip is removed.  It is noted that the claim recites “comprising” which means the reference may teach additional structure, and  layer 1524 along with ends 1518 and 1520 are directed to a protective cover layer but is not considered to be part of the insulation layer which is recited in the claim with a plurality of longitudinal seams but rather is just an additional layer that is not insulative and therefore not part of the insulation identified in the reference and by the rejection above.  As seen in figure 30Donce a section 1516 in fig 30C is removed the first and second ends of the main body formed by the insulation is sized and configured for congruent abutment around the pipe as seen in figure 30D which has no gaps between the pipe, insulation, and sections of insulation, where layer 1524,1518,1520 is not considered part of the main body formed of insulation and is merely additional structure not relied upon by the examiner.  Therefore, the argument that the reference does not meet this claim language is not persuasive since the body layer made of insulation material only would meet the claim language, and the cover layer 1524,1518,1520 is merely additional structure not considered part of the main body, especially as claimed and subsequently argued toward the limitations of claims 1 and 4.  Therefore the rejections of claim 4 has not been overcome, and the rejection still stands as set forth above.  With respect to the arguments directed at Huelster, as set forth above, with respect to the amended language of claim 4 directed toward the main body made of a plurality of insulator strips which when selectively removed reduce the width of the main body such that each of the first and second ends of the main body are sized and configured for congruent abutment about the pipe, Huelster teaches as set forth above removing wedges between seams and once selectively removing them, the width is reduce in that it now is capable of following a much smaller circumference, for instance, with all of the strips in place, such is intended to have a circumference to match the circumference of the 12 inch diameter pipe which would equal the width of the insulation (figs 3,4), and with all of the wedges removed is intended to have circumference to match the outer circumference of the 4 inch diameter pipe which would equal the width of the insulation (figs 7,8) and it can clearly be seen for instance that the strip with no strips removed in fig 4 has a much wider width than the strip with all of the wedge strips removed and seen in fig 8, therefore clearly the reference teaches reducing the width of the main body of insulation, and fig 7 clearly shows the first and second ends are sized and configured for congruent abutment around the pipe, in that fig 7 shows no gaps between the insulation and the pipe or the first and second ends of the insulation main body.  Therefore, the reference to Huelster still meets the amended language of claim 4, and the rejection still stands as set forth above.   With respect to claims 7 and 8, there are no additional arguments presented with respect to how the language of these claims overcomes the reference, only that they depend from claim 4.  With respect to the arguments directed to Holzheimer, the only argument offered was directed toward the teachings of Kissell and with respect to the language of claims 1 and 4, as set forth above the teachings of Kissell covers the amended language for the reasons set forth above, and therefore the rejection under Holzheimer in view of Kissell meets the amended claim language, and the rejections still stand.  There are no additional arguments directed to the specifics of claims 2-3, 5, and 7-8 other than their dependence on claims 1 and 4, and therefore they would be met by the references as set forth above for the same reasons as claims 1 and 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Himmel (984) disclosing a state of the art insulation sleeve used on pipes, with a plurality of longitudinal seams, longitudinal slits, and different types of insulation materials including foam.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH